Name: Commission Regulation (EEC) No 796/89 of 29 March 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 89 Official Journal of the European Communities No L 85/17 COMMISSION REGULATION (EEC) No 796/89 of 29 March 1989 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid managements (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 357 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. (3) OJ No L 136, 26. 5. 1987, p. 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . No L 85/ 18 Official Journal of the European Communities 30 . 3 . 89 ANNEX I LOT A 1 . Operation Nos ('): 61 /89, 62/89, 63/89, 67/89  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome  Telex , 626675 WFP I 4. Representative of the recipient (3) : Al : WFP Representative  House No 7, Block 5, A.F.E., Cama'a Avenue, PO Box 913  Khartoum A2 + A4 : See OJ No C 103, 16. 4. 1987 A3 : WFP Representative  11  3216, ain Mreiisse, Nsouli Building, Above Lenacar  PO Box 3216  Beirut. 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods Al , A2, A3 : (*) (*) f) (8) ; A4 : (2) (6) 0 (*) (9) : to be manufac ­ tured from intervention butter (OJ No C 216, 14. 8 . 1987j p. 7., I.3.1 and I.3.2) 8 . Total quantity : 1 357 tonnes 9. Number of lots : 1 (Al : 1 000 tonnes, A2 : 302 tonnes, A3 : 25 tonnes, A4 : 30 tonnes) 10 . Packaging and marking : 5kg and see OJ No C 216, 14. 8 . 1987, p. 7 and 8 (1.3.3 . and I.3.4.) Supplementary markings on the packaging : see Annex III and OJ No 216, 14. 8 . 1987, p. 8 (I.3.4.) 11 . Method of mobilization : Purchase of butter from : Agriculture House, Kildare Street / Dublin 2 tel. 78 90 1 1 telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 267, 25. 9. 1986, p. 12) 1 2. Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 . to 24. 5. 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 17. 4. 1989 at 12 noon &gt; 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 4. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 17. to 31 . 5. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecu 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 3 . 3. 1989 fixed by Commission Regulation (EEC) No 547/89 (OJ No L 60, 3 March 1989, p. 13) 30. 3 . 89 Official Journal of the European Communities No L 85/19 Footnotes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall delive a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex ;  235 01 32  236 10 97  235 01 30  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. ( «) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate in English stating that the butteroil does not contain any pork fat (lard). No L 85/20 Official Journal of the European Communities 30 . 3. 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista 1 250 000 kgAl 61 /89  89 575 kg : Norish Food City Ltd Tullynahinra Castleblaney County Monaghan  33 250 kg : J P Beemsterboer Koel en Vrieshuizen Fleevoweg 105 Harderwijk 3840 AC Nederland  630 000 kg : B V Doalimpex Pijpkade 34-36 1948 NR Beverwijk Nederland  145 650 kg : Vriesoord Larenweg 100 52534 's Hertogenbosch Nederland  351 525 kg : Nemijtek Vrieshuizen Veilingkade 4, 4815HC Breda Nederland 377 500 kgA2 62/89 377 500 kg : Norish Food City Ltd Tullynahinra Castleblaney County Monaghan A3 63/89 31 250 kg 31 250 kg : Norish Food City Ltd Tullynahinra Castleblaney County Monaghan 37 500 kgA4 67/89  27 500 kg : Norish Food City Ltd Tullynahinra Castleblaney County Monaghan  10 000 kg : Autozero Ltd Bannow Road Cabra West Dublin 7 30. 3 . 89 Official Journal of the European Communities No L 85/21 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de parti) (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem Al 1 357 1 000 WFP Sudan Action No 61 /89 / Sudan 0391200 / Action of the World Food Programme / Port Sudan A2 302 WFP Maroc Action n0 62/89 / Maroc 0259201 / Action du programme alimentaire mondial / Casablanca A3 25 WFP Lebanon Action No 63/89 / Lebanon 0052402 / Action of the World Food Programme / Beirut A4 30 WFP Pakistan Action No 67/89 / Pakistan 0278100 / Action of the World Food Programme / Karachi